ON MOTION FOR REHEARING.
Jenkins, P. J.
As in their original brief, counsel for the plaintiff in the court below have very strongly and very capably presented their contentions. They reiterate their argument, based on the case of Taylor v. Provident Life Insurance Co., 134 Fed. 932, in which the court held that the provision relative to the grace period was a grace month in fact as well as in name. In that decision the opinion of Chief Justice Fuller in McMaster v. N. Y. Life Insurance Co., 183 U. S. 25 (22 Sup. Ct. 10, 46 L. ed. 64), is quoted, to the effect that the insured is entitled to “one month of grace in addition, that is, to thirteen months immunity from forfeiture.” The McMaster case did mot involve a policy of group insurance; but we have dealt with this case in the first division of the opinion on the theory that in the present group policy the one-month period of grace would prevent a forfeiture up to the time when- the policy might by agreement be actually canceled. In other words, it is our opinion, as before stated, that if the death of the insured had occurred before the date on which the policy had by agreement been canceled, and within the period provided for grace, protection would have been afforded under the policy, but the amount of the past-due and unpaid premiums would have been deductible from the amount of the death claim. But where, as here, the death of the insured occurred, not only subsequently to the date to which and for which the premiums were paid, but subsequently to such a valid cancellation of the policy, there remained nothing on which the grace clause could operate. In the Taylor case, supra, the question of cancellation seems to have turned on the fact that the mere statement of the insured to a local agent, who was not authorized to make, alter, *765or discharge the contract, did not constitute a valid cancellation; whereas in this case the group policy was formally canceled by the employer, who under the terms of the policy was given the privilege to renew, and therefore the right to refuse to renew.

Rehearing denied.


Stephens and Sutton, JJ., concur.